DETAILED ACTION
This action responds to the application filed 07/31/2020.
Claims 1-10 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings submitted to the office are not electronically reproducible because portions of figure 5 are missing and/or blurry.  It is noted that a notice to filed corrected papers was mailed on 08/10/2020, which required substitute drawings for Figure 4.  The amended drawings filed 10/09/2020 corrected the objection to Figure 4; however, Figure 5 is still blurry, and Applicant is respectfully requested to correct it in a similar manner to Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-10 are considered as allowable subject matter.

Re claims 1 and 6, Lee discloses a memory hierarchy comprising a top level pointer array, wherein the pointers point to bottom level memory lists, which are locked while being accessed (Fig. 4; claims 7-8).  Schlack discloses locking an entire memory table during resource allocation (¶ 16).  Benayon discloses locking a heap during memory allocation from a memory list (col. 5, lines 38-67).  However, Lee, Schlack, and Benayon do not specifically disclose the particular combination of receiving, by an infrastructure manager, a request for storage from a first storage operating entity; identifying, by the infrastructure manager, from entries in a pagebin, a pagelist with sufficient available storage to satisfy the request; locking, by the infrastructure manager, the pagebin while assigning the identified pagelist to the first storage operating entity; upon commitment of the identified pagelist by the first storage operating entity, (1) unlocking, by the infrastructure manager, the pagebin, and (2) identifying, by the infrastructure manager, from the entries in the pagebin, a second pagelist with sufficient available storage to satisfy a request from a second storage operating entity.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Lee, Schlack, and Benayon.

Dependent claims 2-5 and 7-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132